THEATTORNEYGENERAI.
                               OF   TEXAS

PRICE  DANIEL
ATWJRNEYOENERAL
                                Augtud    6, 1948          ‘.$,’


        Hon. 8. C. Smith            Opinion Ro. V-653
        Ceuntp Attorney
        Basque county               Re:   Authority of the Commission-
        Meridfan, Texas                   ersE Court to compromis&
                                          and pay a claim for damages
                                          resulting  from the collapse
                                          of a county bridge.
        hear Sir:
                    We refer   to your letter       in which you submit
        the following:
                     %everal months ago a gravel truck was
              crossing a bridge over the Bosque River on
              a County Road when the bridge gave way and
              the truck fall some twenty feet into the
              stream and killed the driver.
                   “The widow of the driver, for herself
              and her minor children is about to bring
              suit against Bosque County but have agreed
              to compromise their suit and settle for
              $350.00.
                     "We realize  the goneral rule that a
              County Is not liable    for the negligence  of
              Its agents and that Bosque County could not
              legally   pay a claim based on negligence   if
              presented through channels.
                    wHowover, our question is, ‘Can Bosque
              County by way of compromise of a law suit
              to avoid the paysent of attorneys fees, wit-
              ness fees and other costs,   legally pay $350.-
              00 for the complete settlement and dismissal
              of said claimlw
                  In G. H. Ir S. A. Ry. Co. v. Uvalde County, 167
        S. W. 2d 305,error refused,   the Court of Civil Appeals
        followed the rule of decision  in prior c$ted cases, say-
        ing:
                                                                 -




Bon, S+ C. Smith   - tage   2   (v-653)


           “The commissioners’ court of a county
     has only such psders as are sxpressly    or by
     necessary implication   given such court by
     the constitution   and the statutss..ir
              We have not found any law vhich authorizes the
Commissioners’ Court to pay any part of an asserted claim
against the county for which the county has no legal lia-
bility.     Such payment is prohibited  by the State Consti-
tutlon,‘.Art.    III, Sec. 52.

          In the case of Heigel v1 Wichita         County, 84 Tex.
392, 19 S. tiJ. 562, the Supreme Court said:
           “This suit was brought by appellant to
     rscever of Wichita County damages fcr per-
     sonal injuries    caused by a defective    bridge,
     A demurrer was sustained to the petition,
     and the plaintiff    having declined    to amend,
     tha suit was dismissed.
            “rho question presented seems not to
     have been authoritatively        decided In this
     court     though in The Cit of Galveston v.
     Posnalnsky      62 Texas 11 i it is held, that
     a city is liable      und& s&.lar      circumstances.
     But the opinion in that case recognizes          the
     doctrine that a different        rule applies as to
     counties.     . , At the same time it is very
     generally held, that’counties         are not liable
     for similar injuries       unless such liability
     be created by statute,       either by express
     words or by necessary implication          . . . it
     is fairly well settled that in cases like
     this cities     are liable   and counties are not,
     and we therefore      feel constrained     by the au-
     thorities     to hold that the petition      under
     consideration      showed no cause of action
     against Wichita county.”
          Opinions Nos, O-5543 and O-2136 are pertinent
to your Inquiry and we enclose a cwpy of each of' them
for your information.
           We are of the opinion that the Commissioners'
Court sf Bosque County ma:7 not lawfully   compromise the
claim ~-or damages resulting  from a county bridge callaps-
ing.
 .
Hon. 8. C. Smith - ~agr 3        (V-653)




               A county is not liable    for inJuries
         caused by a drfsctlve   bridge.    The Commls-
         slonerst court has no lawful authority to
         co8proalsr and pay any part of a claim
         asrertod against the county ior which such
         county is not legally   liable.
                                   Pours very truly,
                              ATTORNEY     GSIWRALOF TEXAS


                              byme9
WTWrwb                             W.    T. Williams
xm!lr.                             Assistant



                              APPROVD: